    Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 1 of 25 PageID #:6952




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ARTURO DeLEON-REYES,                )
                                    )
                                    )     Case No. 1:18-cv-01028
                  Plaintiff,        )
                                    )
      v.                            )
                                    )     Magistrate Judge Sunil R. Harjani
REYNALDO GUEVARA, et al.,           )
                                    )
                                    )
                  Defendants.       )
______________________________________________________________________________

GABRIEL SOLACHE,                             )
                                             )      Case No. 1:18-cv-02312
                      Plaintiff,             )
                                             )
        v.                                   )
                                             )      Magistrate Judge Sunil R. Harjani
CITY OF CHICAGO, et al.,                     )
                                             )
                                             )
                      Defendants.            )


                         MEMORANDUM OPINION AND ORDER

        Defendants City of Chicago, Cook County and the individual defendant officers and

prosecutors in this case have brought a joint motion to quash four third-party subpoenas issued by

Plaintiffs Arturo DeLeon-Reyes and Gabriel Solache. [DeLeon-Reyes 320; Solache 215]. 1 For the

reasons stated below, the Court construes the Defendants’ motion to quash as a motion for a

protective order, and grants the motion.




1
 The remainder of this Memorandum Opinion and Order cites to documents from the DeLeon-Reyes
docket, Case No. 1:18-cv-01028, unless otherwise noted.
     Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 2 of 25 PageID #:6953




                                            Background

         In these separate lawsuits, consolidated for purposes of discovery, see Doc. [49], Plaintiffs

Arturo DeLeon-Reyes and Gabriel Solache claim that they were wrongfully convicted and that

they served almost 20 years in prison for the 1998 double murder of Mariano and Jacinta Soto.

Solache Doc. [171] at 4. Plaintiffs assert that their convictions were the result of constitutional

violations committed by Chicago police officers during the investigation of the Soto homicide. Id.

Specifically, Plaintiffs bring claims under 42 U.S.C. § 1983 for coerced confession, fabrication of

false witness statements, deprivation of liberty without probable cause, violations of due process,

failure to intervene, and conspiracy. Id.              Plaintiff DeLeon-Reyes additionally asserts

42 U.S.C. § 1983 claims against certain state prosecutors for coerced confession and fabrication

of false witness statements. Id. Both Plaintiffs allege Monell policy and practice claims, as well

as state law claims for malicious prosecution, intentional infliction of emotional distress, civil

conspiracy, respondeat superior, and indemnification. Id.

         Defendants deny Plaintiffs were wrongfully convicted, deny the claims against them, and

assert various affirmative defenses, such as qualified immunity, absolute immunity, a bar under

Heck v. Humphrey, estoppel, statute of limitations, Illinois Tort Immunity Act, and failure to

mitigate damages. Solache Doc. [171] at 4.

                                             Discussion

I.       The Court Construes Defendant’s Motion to Quash as a Motion for a
         Protective Order

         A.     The Subpoenas

         On December 12, 2019, Plaintiffs notified Defendants of their intent to subpoena: (1) the

Cook County State’s Attorney’s Office (“CCSAO”); (2) the Federal Bureau of Investigation,

Chicago Division (“FBI”); (3) the United States Attorney’s Office for the Northern District of


                                                   2
  Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 3 of 25 PageID #:6954




Illinois (“USAO”); and (4) the United States Department of Justice, Civil Rights Division, Special

Litigation Section (“DOJ”). Doc. [320] at 2.

          Taking the subpoenas in turn, the CCSAO subpoena seeks “[a]ll Communications between

any agents or employees of the City of Chicago and any agents or employees of the Cook County

State’s Attorney’s Office during the time periods of 2013 to the present and 2001 to 2013 that refer

or relate to former Chicago Police officers Reynaldo Guevara, Ernest Halvorsen, Edward Mingey,

Joseph Miedzianowski, and/or John Galligan[.]” Doc. [320-1] at 5. Two of these police officers—

Joseph Miedzianowski and John Galligan—are not defendants in this case, but rather convicted

felons who engaged in wide-scale corruption and narcotics trafficking during their time as police

officers. More specifically, Miedzianowski and his former partner, Galligan, were involved in a

Chicago-to-Miami drug conspiracy. In 2001, Miedzianowski was convicted for racketeering and

drug conspiracy in connection with several crimes he committed while acting as a rogue cop,

including revealing the identity of undercover police officers to gang members, distributing crack

cocaine, and supplying gang members with ammunition. “Rogue cop gets life,” Chicago Tribune,

January 25, 2003, www.chicagotribune.com/news/ct-xpm-2003-01-25-0301250139-story.html.

Later in 2002, Galligan was convicted for fabricating a search warrant and giving false court

testimony in the 1990s to cover up one of Miedzianowski’s numerous crimes. “Cop who aided

corrupt      partner   gets    57     months,”       Chicago    Tribune,     April    13,     2002,

www.chicagotribune.com/news/ct-xpm-2002-04-13-0204130276-story,amp.html.

          The next two subpoenas, to the FBI and USAO, seek all documents relating to any

investigation or inquiries conducted by the FBI or USAO on Miedzianowski. Doc. [320-1] at 11,

16.




                                                 3
  Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 4 of 25 PageID #:6955




       Finally, the subpoena directed to the DOJ seeks information gathered during a pattern or

practice investigation conducted from 2015 to 2017 on the Chicago Police Department, which

examined information relating to police misconduct. Doc. [320] at 3; Doc. [320-1] at 21-22.

       In the joint motion before the Court, Defendants have moved to quash each of the third-

party subpoenas. Defendants claim deliberative process privilege and common interest privilege

over the information and documents sought by the CCSAO subpoena. Doc. [320] at 5-8.

Defendants additionally assert that the CCSAO subpoena seeks irrelevant information and is

unduly burdensome. Id. at 8-12. With respect to the FBI, USAO, and DOJ subpoenas, the

Defendants argue that the documents sought are irrelevant to resolving the issues of this case. Id.

at 12-15.

       B.      Standing

       Because Defendants are moving to quash subpoenas directed to third parties, the Court first

addresses the threshold issue of standing. A party generally does not have standing to quash a

subpoena to a nonparty. Parker v. Four Seasons Hotels, Ltd., 291 F.R.D. 181, 186 (N.D. Ill. 2013).

A party may have standing, however, “if the subpoena infringes upon the movant’s legitimate

interests.” United States v. Raineri, 670 F.2d 702, 712 (7th Cir. 1982); see also Kessel v. Cook

County, No. 00 C 3980, 2002 WL 398506, at *2 (N.D. Ill. Mar. 14, 2002). Examples of such

legitimate interests have included the assertion of privilege, interference with business

relationships, and the production of private information. Allstate Ins. Co. v. Electrolux Home

Prod., Inc., No. 16-CV-4161, 2017 WL 5478297, at *3 (N.D. Ill. Nov. 15, 2017) (citation omitted).

       Here, Defendants have invoked the deliberative process and common interest privileges

with respect to the CCSAO subpoena, but their primary objections to the nonparty subpoenas

involve issues of relevancy and proportionality under Federal Rule of Civil Procedure 26(b)(1).



                                                4
    Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 5 of 25 PageID #:6956




As courts in this district have made clear, non-recipients do not have standing to quash subpoenas

on relevance and proportionality grounds. See, e.g., Parker, 291 F.R.D. at 187 (N.D. Ill 2013)

(citations omitted) (“Relevance, burden or service objections fall to the subpoena’s recipient to

make[.]”); Buonavolanto v. LG Chem, Ltd., No. 18 C 2802, 2019 WL 8301068, at *2 (N.D. Ill.

Mar. 8, 2019) (internal quotation marks omitted) (defendants did not have standing to quash

nonparty subpoena on basis that the subpoenas went “beyond the scope of discovery as outlined

by Rule 26”). Defendants therefore do not have standing to quash the nonparty subpoenas with

relevance or proportionality challenges. 2

        At the same time, Defendants do have standing to seek a protective order under Rule 26 to

limit discovery from a third party, see Buonavolanto, 2019 WL 8301068, at *2, and the relevance

and proportionality limits in Rule 26 that guide the proper scope of discovery apply with equal

force to nonparty discovery under Rule 45. Noble Roman’s, Inc. v. Hattenhauer Distrib. Co., 314

F.R.D. 304, 307-08 (S.D. Ind. 2016). Indeed, it is the “power—and duty—of the district courts

[to] actively [] manage discovery and to limit discovery that exceeds its proportional and proper

bounds.” Id. at 306 (emphasis in original). In that same vein, the Court “must limit the frequency

or extent of discovery otherwise allowed by [the] rules” if “the discovery sought is unreasonably

cumulative or duplicative” or “the proposed discovery is outside the scope permitted by Rule

26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).          The Court, moreover, “enjoy[s] extremely broad

discretion” in managing discovery. Jones v. City of Elkhart, Ind., 737 F.3d 1107, 1115 (7th Cir.

2013). See Hunt v. DaVita, Inc., 680 F.3d 775, 780 (7th Cir. 2012) (citations omitted) (“District


2
  After Plaintiffs filed their response brief, the CCSAO adopted Defendants’ motion in full and joined
Defendants’ reply brief. Doc. [329] at 3. Certainly, the CCSAO has standing to quash the subpoena directed
to it on relevance, burden, or privilege grounds. Yet, as discussed further below, the Court is construing
Defendants’ motion as a motion for a protective order, so the CCSAO’s recent joining to Defendants’
motion is of no import to the Court.


                                                    5
  Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 6 of 25 PageID #:6957




courts have broad discretion in supervising discovery . . . for they are much closer to the

management of the case and the host of intangible and equitable factors that may be relevant in

exercising such discretion.”). The Court could, of course, wait for the subpoenas to be served, and

then address the parties and nonparties’ relevancy and proportionality arguments. But that would

result in judicial inefficiency, as the parties have extensively briefed the arguments relating to the

alleged relevancy of the subpoenas. Moreover, the very reason Rule 45(a)(4) requires notice to

the opposing party before serving the subpoena is to ensure that important issues to the discovery

process can be addressed prior to the service. Fed. R. Civ. P. 45(a)(4). And Rule 45(d)(1) requires

the Court to enforce the issuing party’s duty to take “reasonable steps to avoid imposing undue

burden or expense on a person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). Allowing service

of the subpoena would merely result in the parties and nonparties coming back to this Court and

raising the very same arguments. As the court did in Buonavolanto, this Court exercises its

discretion and construes the current motion as a motion for a protective order to enforce the limits

on discovery provided by Rule 26(b), and to effectuate the principles identified in Rule 1.

2019 WL 8301068, at *2; Fed. R. Civ. P. 1 (“[Federal Rules of Civil Procedure] should be

construed, administered, and employed by the court and the parties to secure the just, speedy, and

inexpensive determination of every action and proceeding.”)

II.    The Proper Scope of Discovery under Fed. R. Civ. P. 26

       The Court next considers whether the four nonparty subpoenas properly seek information

falling within the bounds of Rule 26(b). That subdivision provides that parties “may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case, considering the importance of the issues at stake in the action,

the amount in controversy, the parties’ relative access to relevant information, the parties’



                                                  6
    Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 7 of 25 PageID #:6958




resources, the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1) (emphasis

added). Simply put, Rule 26(b)(1) limits discovery to matters that are relevant, proportional, and

nonprivileged.

        A.       The Court Does Not Have Enough Information to Rule on Defendants’
                 Proportionality and Privilege Arguments

        In this case, Defendants argue that the four nonparty subpoenas exceed each of

Rule 26(b)(1)’s limits. That is, they challenge the subpoenas on relevancy, proportionality, and

privilege grounds. The latter two issues, proportionality and privilege, do not merit any significant

discussion at this time. In terms of proportionality, while the subpoenas are broad in both scope

and timeframe, the breadth of documents that will be responsive to the subpoenas is currently

unknown; the third-parties have not been served with the subpoenas and therefore have not attested

to the actual burdens and costs associated with the production of the documents. 3 Doc. [320] at 2.

See Fed. R. Civ. P. 26(b)(1) advisory committee’s note to 2015 amendment (“A party claiming

undue burden or expense ordinarily has far better information -- perhaps the only information --

with respect to that part of the determination.”).

        The claims of privilege are also premature.        Defendants cannot just assert that all

documents responsive to the subpoena are privileged without providing more particularized

information from the agencies invoking the privilege, such as a declaration about the nature of the

documents and why the privilege applies. Rule 26 mandates that a withholding party make a claim

of privilege expressly and “describe the nature of the documents, communications, or tangible

things not produced or disclosed . . . in a manner that, without revealing information itself



3
  The exception here is the CCSAO, which could have, but did not, elaborate on the burdens and costs
associated with the subpoena directed to it, as discussed further below.

                                                     7
  Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 8 of 25 PageID #:6959




privileged or protected, will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A).

In the same way, it is well-accepted that a party seeking to withhold material from discovery based

on the attorney/client or work-product privileges carries the burden “to demonstrate by competent

evidence and with particularity” that a privilege applies to each document that is claimed to be

privileged. Slaven v. Great Am. Ins. Co., 83 F. Supp. 3d 789, 796 (N.D. Ill. 2015) (collecting

cases). In general, “blanket claim[s]” of privilege are “unacceptable.” Acosta v. Target Corp., 281

F.R.D. 314, 320 (N.D. Ill. 2012) (internal quotation marks and citation omitted).

       Generic privilege claims are inadequate in part because of the fact-intensive nature of

privilege claims. See In re Grand Jury Proceedings, 220 F.3d 568, 571 (7th Cir. 2000) (“The

inquiry into whether documents are subject to a privilege is a highly fact-specific one.”). That is

why, in the attorney-client relationship context, it is “[o]nly when the district court has been

exposed to the contested documents and the specific facts which support a finding of privilege,”

that a court can “make a principled determination” as to privilege. Holifield v. United States, 909

F.2d 201, 204 (7th Cir.1990).

       Parties can provide the necessary facts for their privilege claims through affidavits or other

sufficiently clear and detailed submissions. See Mader v. Motorola Inc., 1995 WL 678507 (N.D.

Ill. 1995) (inviting submission of affidavits in support of privilege claims). Cf. Leybold-Heraeus

Techs., Inc. v. Midwest Instrument Co., 118 F.R.D. 609, 612-13 (E.D. Wis. 1987) (parties claiming

privilege need not submit documents under affidavit but attorney claiming privilege “must make

submissions with clarity, buttressed by argument and citation sufficient for the court to make a

decision as to each submission for which the privilege is claimed”). Regardless of form, the Court

has to be provided with enough information about the privilege claims and the documents at issue

to make the privilege determination.



                                                 8
  Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 9 of 25 PageID #:6960




          At this stage, equipped only with Defendants’ blanket privilege assertions, the Court does

not have enough information to make the privilege call. It is impossible to know now whether all

of the documents in the nonparty recipients’ possession are privileged, or if there are documents

that would not be subject to the privileges. As Defendants concede, the CCSAO has not prepared

an affidavit in support of its claim of deliberative process privilege, and that before it could do so,

it would need to know “exactly what documents are responsive to the subpoena.” Doc. [329]

at 6-7.

          Significantly, the asserted privileges in this case are rebuttable, meaning more detail would

be needed about Plaintiffs’ need for the documents, as well as the CCSAO’s need for secrecy. For

instance, once a prima facie case for deliberative process privilege is made, a court has to balance

the discovering party’s need for disclosure against the government’s need for secrecy, considering

such factors as: “(1) the relevance of the documents to the litigation; (2) the availability of other

evidence that would serve the same purpose as the documents sought; (3) the government’s role

in the litigation; (4) the seriousness of the litigation and the issues involved in it; and (5) the degree

to which disclosure of the documents sought would tend to chill future deliberations within

government agencies.” Evans v. City of Chicago, 231 F.R.D. 302, 316 (N.D. Ill. 2005). In a similar

fashion, Defendants’ common interest privilege assertion is based on the work product privilege,

which can be rebutted with a showing that the discovering party has a substantial need for the

materials and an inability to, without undue hardship, obtain the substantial equivalent by other

means. Doc. [320] at 8; Fed. R. Civ. P. 26(b)(3)(A)(ii). Thus, the information necessary to decide

whether the asserted privileges have been rebutted has also not been addressed by the parties in

any detail sufficient to issue a ruling on this matter. As a result, the Court does not have the




                                                    9
    Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 10 of 25 PageID #:6961




requisite facts at this time to grant or deny a protective order based on the privilege issues raised

by Defendants.

        While the CCSAO joined in this dispute at the reply brief stage, the information they have

provided is barebones and insufficient to make a firm determination that all documents are

privileged, or that production is not proportional to the needs of the case. In particular, the CCSAO

failed to provide a declaration or affidavit about the nature of the privilege or why the documents

would be privileged. Doc. [329] at 6-7. The CCSAO moreover ambiguously concedes that the

subpoena could call for some factual information—not protected by the deliberative process

privilege 4—as well, which leads the Court to wonder why the entire subpoena must be quashed

on privilege grounds. Id. at 5-6. See Fed. R. Civ. P. 45(d)(3) (allowing court to modify subpoena

as alternative to quashing). The CCSAO’s unsupported assertions of the deliberative process and

common interest privileges, coupled with a concession that some of the documents may fall outside

the scope of the deliberative process privilege, fail to invoke a privilege. See Fed. R. Civ. P.

26(b)(5)(A); Evans v. City of Chicago, 231 F.R.D. 302 (N.D. Ill. 2005) (motion to quash by Illinois

Prisoner Review Board which did not include affidavit establishing prima facie case of deliberative

process privilege failed to invoke privilege). See also Rodriguez v. City of Chicago, 329 F.R.D.

182, 186 (N.D. Ill. 2019) (government asserting deliberative process privilege must demonstrate

“typically by affidavit, precise and certain reasons for preserving the confidentiality of the

documents in question,” and must “specifically identify and describe the documents”).

        Even if the CCSAO is correct that an affidavit is not per se required for the invocation of

the deliberative process privilege, the information sought and the CCSAO’s reasons for asserting


4
  See Enviro Tech Int'l, Inc. v. U.S. E.P.A., 371 F.3d 370, 374-75 (7th Cir. 2004) (citations omitted)
(“Consistent with its purpose, the deliberative process privilege typically does not justify the withholding
of purely factual material, nor of documents reflecting an agency’s final policy decisions, but it does apply
to predecisional policy discussions, and to factual matters inextricably intertwined with such discussions.”).

                                                     10
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 11 of 25 PageID #:6962




privilege are not “readily apparent to the Court.” Doc. [329] at 6 (citing Tumas v. Bd. of Educ. of

Lyons Twp. High Sch. Dist. No. 204, Cook Cty. Ill., No. 06 C 1943, 2007 WL 2228695, at *3 (N.D.

Ill. July 31, 2007)). Thus, the Court cannot find that the CCSAO has successfully invoked the

deliberative process or common interest privileges simply by joining in Defendants’ reply brief.

       Along those same lines, the CCSAO failed to provide detailed information regarding the

burdens it would suffer in responding to the subpoena. Instead, the CCSAO merely describes the

burden as “astronomical,” and guesses that the process of responding to the CCSAO subpoena

would “likely take years to complete.” Doc. [329] at 7.         That is not the way to address

proportionality concerns. Instead, “[a]n objecting party must specifically establish the nature of

any alleged burden, usually by affidavit or other reliable evidence.” Burton Mech. Contractors,

Inc. v. Foreman, 148 F.R.D. 230, 233 (N.D. Ind. 1992). See Boyer v. Gildea, No. 1:05-CV-129,

2008 WL 4911267, at *4-*5 (N.D. Ind. Nov. 13, 2008). Beyond that, the burden of responding to

a discovery request is just one of the many proportionality factors to be considered in Rule

26(b)(1). The CCSAO has said nothing regarding the importance of the issues at stake in the

action, the parties’ relative access to relevant information, or the other proportionality factors.

Fed. R. Civ. P. 26(b)(1). In sum, the issues of burden and privilege have not been sufficiently

addressed by Defendants or the CCSAO for this Court to make a determination.

       B.      The Court Finds that the Four Nonparty Subpoenas Seek Irrelevant
               Information

       In any event, the four nonparty subpoenas can be decided solely on relevance, which is

properly before the Court now. Under Rule 401 of the Federal Rules of Evidence, evidence is

relevant if it “has any tendency” to make a fact of consequence “more or less probable than it

would be without the evidence.” Fed. R. Evid. 401(a)-(b). In determining the scope of discovery




                                                11
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 12 of 25 PageID #:6963




under Rule 26, relevance is construed broadly. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,

351 (1978).

        Nevertheless, the requests in these particular subpoenas far exceed the bounds of relevancy

under Rule 26(b)(1), making it appropriate for this Court to prevent Plaintiffs from serving the

four nonparty subpoenas. See, e.g., United States v. Hamdan, 910 F.3d 351, 358 (7th Cir. 2018)

(holding district court did not err in quashing subpoenas of Wisconsin state troopers where

proposed testimony was irrelevant and could have caused confusion and prejudice); Uppal v.

Rosalind Franklin Univ. of Med. & Sci., 124 F. Supp. 3d 811 (N.D. Ill. 2015) (granting motion to

quash subpoena calling for testimony of hospital director who was not likely to possess any

relevant information).

               1.        The CCSAO Subpoena

       The CCSAO subpoena seeks “All Communications between any agents or employees of

the City of Chicago and any agents or employees of the Cook County State’s Attorney’s Office

during the time periods of 2013 to the present and 2001 to 2013 that refer or relate to former

Chicago Police officers Reynaldo Guevara, Ernest Halvorsen, Edward Mingey, Joseph

Miedzianowski, and/or John Galligan[.]” Doc. [320-1] at 5. Plaintiffs have agreed to narrow the

timeframe of the CCSAO subpoena to 2010 through the present. Doc. [323] at 14.

       Defendants first take issue with the request for communications relating to former Chicago

Police officers Miedzianowski and Galligan.          Defendants point out, persuasively, that

Miedzianowski and Galligan: (1) are not defendants in this case; and (2) were not involved at all

with the investigation of the Soto murders and kidnappings at the heart of this lawsuit. Doc. [320]

at 10. Beyond that, Defendant Guevara was not charged by the government as a result of its wide-

ranging investigation and indictment of Miedzianowski’s corrupt activities, nor does Plaintiff



                                                12
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 13 of 25 PageID #:6964




provide any evidence of a connection to Guevara from Miedzianowski’s three-month jury trial or

from any of the other 23 defendants who were convicted with him. It is also important to recognize

that these document requests are directed to third-parties through a Rule 45 subpoena, and thus

imposing the burden of production on a nonparty to this lawsuit requires more careful

consideration. Uppal, 124 F. Supp. 3d at 813-14. These are significant hurdles to overcome in

order to demonstrate the relevancy of the information to this wrongful conviction case. Plaintiffs

argue that Defendant Guevara was a fellow gang crimes officer and direct the Court to four pieces

of evidence that Plaintiffs claim demonstrate that Guevara, Miedzianowski, and Galligan were

essentially partners in crime.

       First, Plaintiffs offer an FBI report regarding Mohammed Omar’s 2001, post-conviction

interview statements. Doc. [323] at 3. Omar, a former member of the Spanish Cobras street gang,

told federal law enforcement that Miedzianowski and Galligan were involved in a drug conspiracy

with the Spanish Cobras for over a decade beginning in 1987. Id. at 2. Apparently, Omar also

discussed Defendant Guevara in his statement to law enforcement. Id. at 3. According to Plaintiffs,

the Omar FBI report “revealed that Guevara, too, participated in that conspiracy, and accepted

bribes to release suspects in murder cases.” Id. Omar claimed that Guevara’s policy was to “catch

a person with drugs or guns, but let them buy their way out of trouble,” and that he “was also said

to have accepted bribes to change positive or negative identifications during line-ups for murder

cases.” Id. (internal quotation marks omitted).

       The Omar FBI report fails to demonstrate the relevance of the CCSAO’s communications

regarding Miedzianowski and Galligan. As an initial matter, Omar’s statements in the report do

not actually connect Defendant Guevara to Miedzianowski, Galligan, or their drug conspiracy.

Instead, the majority of the fifteen-plus page report details Miedzianowski’s bad acts. Near the



                                                  13
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 14 of 25 PageID #:6965




end of that report, it is apparent that Omar was asked for his knowledge on other police officers

and individuals. There, only three paragraphs discuss Guevara. See Doc. [320-1] at 37-38. Those

three paragraphs indicate that Omar knew Guevara from the neighborhood where Omar was raised,

and that Guevara accepted bribes to help drug dealers and murderers beat charges. Id. At no point

in the interview, as detailed by the report, did Omar say or even hint that Guevara was working in

concert with Miedzianowski or Galligan.

       Plaintiffs’ second and third pieces of evidence, the affidavits of Jondalyn Fields and

Frederick Rock, similarly fall short in terms of showing the relevance of the CCSAO’s

communications referring to Miedzianowski or Galligan. In the Fields affidavit, Fields stated that

her roommate in 1998, Rock, was working with Miedzianowski and other police officers in the

drug business. Doc. [323-1] at 1. She also stated that in 1994, she encountered Guevara and

Galligan when they, along with several other Chicago police officers, came to her home to arrest

her then boyfriend, Peter Cotto. Id. Finally, Fields said that Guevara would call her residence to

speak with Rock, and that she saw him at Omar’s restaurant at the Mega Mall in approximately

February 1998, a location in which she had also separately observed Miedzianowski. Id. at 2. In

Rock’s affidavit, he stated that he worked for Miedzianowski, who introduced Guevara as “a ‘very

close friend’ of his [] in charge of homicides at Grand and Central.” Doc. [323-2] at 2. According

to Rock, Miedzianowski made comments about a drug dealer known as “Poochie” in front of Rock

and Guevara, which led Rock to believe that Miedzianowski wanted Guevara to help arrest

Poochie, and that Miedzianowski was going to frame Poochie. Id. at 2-3.

       The Fields affidavit and Rock affidavit do not demonstrate what light the CCSAO’s

communications about Miedzianowski or Galligan could shed on this case. The Fields affidavit

does not establish that Guevara engaged in any of the alleged bad acts in the Miedzianowski-



                                               14
  Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 15 of 25 PageID #:6966




Galligan conspiracy. And, although Rock interpreted Miedzianowski’s comments in front of

Guevara to mean that Miedzianowski wanted to frame a drug dealer, Rock’s interpretation of a

threat made in Guevara’s presence is insufficient to indicate a relevant “other act” by Guevara.

Plaintiffs have not provided any evidence that Poochie was actually framed, or that Guevara played

a role in any of those activities.

        Plaintiffs’ final piece of evidence to attempt to highlight the relevance of the CCSAO’s

communications regarding Miedzianowski and Galligan is the testimony of Sargent Mingey, a

supervisor assigned to Gang Crimes. In short, Mingey testified that there was a period of time

when Guevara, Galligan, and Miedzianowski overlapped at Area 6. See Doc. [323] at 3; Doc. [329]

at 11. However, the fact that Miedzianowski, Galligan, and Guevara worked in the same police

facility for a time does not make the CCSAO’s communications regarding Miedzianowski and

Galligan relevant. In fact, a closer look at Sargent Mingey’s testimony shows Miedzianowski and

Guevara were quite separate during their workplace overlap. Sargent Mingey testified that the two

worked for different supervisors, that they did not really like each other, and that Miedzianowski

was a loner who only worked with his partner, Galligan. See Doc. [329] at 11. Sargent Mingey’s

testimony accordingly does not establish a nexus between Guevara and Miedzianowski’s criminal

activity, or otherwise show that the CCSAO’s communications about Miedzianowski and Galligan

would have any tendency to make a fact in this case more or less likely.

        In a last ditch effort, Plaintiffs argue that Sargent Mingey’s testimony indicating that

Guevara and Miedzianowski worked separately actually proves the relevance of discovery

regarding Miedzianowski. To that end, Plaintiffs speculate: “If they were not working together as

part of their official duties, it is a reasonable conclusion that Guevara was working with

Miedzianowski in some other capacity—perhaps his illicit activity.” Doc. [339] at 5. Yet, such



                                               15
    Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 16 of 25 PageID #:6967




guesswork does not establish relevance, nor does it provide an example of why the requested

information is relevant. Without more information from Plaintiffs, their speculation amounts to

an impermissible fishing expedition in this case. See, e.g., Batchelor v. Merck & Co., No. 3:05-

CV-791 JTM, 2007 WL 4179015, at *3 (N.D. Ind. Nov. 20, 2007) (denying motion to compel

where requesting party appeared to be “merely ‘fishing’ for discovery and hoping that discovery

does exist to support their speculative and possible theory”); Jones v. Union Pac. R.R. Co., No. 12

C 771, 2014 WL 1715450, at *2 (N.D. Ill. May 1, 2014). While some amount of fishing is

generally necessary in the pretrial discovery process, see Nw. Mem'l Hosp. v. Ashcroft, 362 F.3d

923, 931 (7th Cir. 2004), discovery is not “a ticket to an unlimited, never-ending exploration of

every conceivable matter that captures an attorney's interest.” Vakharia v. Swedish Covenant

Hosp., No. 90 C 6548, 1994 WL 75055, at *2 (N.D. Ill. Mar. 9, 1994). And while it is true that

relevance in discovery is a low bar to meet—the requesting party still needs to clear the proverbial

relevancy limbo bar. Here, Plaintiffs’ conjectures about Sargent Mingey’s testimony fail to

persuade the Court that the CCSAO’s communications about Miedzianowski or Galligan are

relevant.

        However, even if Plaintiffs’ proffered evidence did connect Guevara’s accepting bribes to

Miedzianowski and Galligan, bribing criminals and/or involvement in a drug conspiracy is a far

cry from the allegations of the complaints in this case. 5 In a nutshell, Plaintiffs here accuse the

individual defendant officers of causing their wrongful convictions for the 1998 double murder of

Mariano and Jacinta Soto. See, e.g., Doc. [328]; Solache Doc. [224]. Within that overarching



5
  The Court acknowledges that Plaintiffs mention Guevara’s alleged connection with Miedzianowski in
their complaints. See Doc. [328] ¶ 122(b); Solache Doc. [224] ¶ 63. However, that mention is nestled
within a 40+ paragraph list of Guevara’s purported misdeeds preceding the counts and is never later
specifically connected to any of the counts of the complaints. The mere mention of Miedzianowski in the
complaints does not establish relevance in this case.

                                                  16
  Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 17 of 25 PageID #:6968




framing claim, Plaintiffs’ complaint alleges various unconstitutional acts by the individual officers,

including the use of physical violence, psychological abuse, and coercion to secure false

confessions from Plaintiffs for the 1998 double murder of Mariano and Jacinta Soto. Doc. [328]

¶ 53; Solache Doc. [224] ¶ 62. Discovery into Guevara’s accepting of bribes to help guilty drug

dealers and murderers avoid conviction would not help Plaintiffs prove that Guevara and the other

individual officers framed the purportedly innocent Plaintiffs to ensure their convictions. Put

another way, the alleged acts are too dissimilar to the allegations of the Complaint and the elements

of the asserted claims that Plaintiffs must prove to constitute relevant, discoverable evidence in

this case.

        Plaintiffs further argue that the Miedzianowski information is relevant as Rule 404(b)

evidence. Doc. [323] at 11. Plaintiffs remind the Court of its previous holding that the past crimes,

wrongs, or other acts of the defendant officers, if sufficiently similar to the acts described in

Plaintiffs’ complaints, may be relevant. Id. (citing Doc. [313] at 8). Plaintiffs also hark back the

Court’s finding that the mere possibility that the trial court will eventually limit Rule 404(b)

evidence is not a reason to limit discovery into Rule 404(b) evidence. Id. (citing Doc. [313] at 6).

All true. However, the Court issued those rulings in the context of Plaintiffs’ previous motion for

404(b) evidence, which was reasonably grounded in “other acts” sufficiently similar to the bad

acts pleaded in the complaints. Plaintiffs represented that the 404(b) evidence there would “show

that Guevara and the other Defendants used physical abuse to extract false confessions, fabricated

police reports, and suppressed exculpatory evidence in numerous other cases,” for the relevant

Rule 404(b)(2) purposes of “demonstrating their intent, opportunity, preparation, and plan.” Doc.

[308] at 7. Whereas here, Defendant Guevara’s other acts, as described by Plaintiffs’ proffered

Miedzianowski evidence, are not sufficiently similar to the acts described in Plaintiffs’ complaints



                                                 17
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 18 of 25 PageID #:6969




to establish a modus operandi in homicide interrogations. Nor would the Miedzianowski drug

conspiracy evidence be relevant to the defendant officers’ intent, opportunity, preparation, or plan

to frame innocent people for murder. At most, the Miedzianowski evidence shows Guevara taking

bribes to help drug dealers beat charges and being in the vicinity of Miedzianowski when he made

threatening comments about a drug dealer named “Poochie.” Those acts are unlike the alleged

acts of Guevara in Plaintiffs’ complaints, in which they claim he used violent interrogation tactics,

falsified evidence, and took other steps to ensure that Plaintiffs were wrongfully prosecuted and

convicted for the Soto homicides. The Court accordingly finds that the Miedzianowski evidence

is irrelevant on a Rule 404(b) basis as well. See Wofford v. Celani, No. 11 C 3543, 2012 WL

2847549, at *4 (N.D. Ill. July 11, 2012) (denying plaintiff’s motion to compel 404(b) evidence on

relevance grounds where citizen complaints sought did not appear to involve claims of excessive

force, unlawful arrest, malicious prosecution, or any of the other bad acts alleged by plaintiff).

       Finally, Plaintiffs contend that the evidence is relevant to their Monell claims. However,

Plaintiffs now frame their Monell claims broadly as the “failure to supervise and discipline rogue

police officers,” Doc. [323] at 4, but that is not what they pleaded in their complaints. Nor is it

what Plaintiffs have represented to the Court. In fact, on numerous occasions, Plaintiffs have

framed their Monell claims more narrowly as pertaining to the practice of physical violence and

coercion to obtain false confessions; the fabrication and suppression of evidence; the failure to

train, supervise, and discipline its officers leading to wrongful convictions, and the secrecy of

“street files.” See, e.g., Doc. [166] at 4-5; Doc. [173] at 8, Doc. [178] at 3; Doc. [212] at 3-11.

       Moreover, construing their Monell claims with that breadth would open the door to any

matter involving any Chicago police officer who acted outside of his or her authority. Before

liability can be imposed under Monell, Plaintiffs will have to show that the Chicago Police



                                                  18
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 19 of 25 PageID #:6970




Department’s policies and practices were the “moving force behind” any constitutional violations.

Thomas v. Cook Cty. Sheriff's Dep't, 604 F.3d 293, 306 (7th Cir. 2010) (citation omitted) (emphasis

in original). As the Seventh Circuit has observed, “the Supreme Court has been especially

concerned with the broad application of causation principles in a way that would render

municipalities vicariously liable for their officers’ actions.” Id. In Wright v. City of Chicago, the

plaintiff alleged Monell claims in connection with numerous arrests and property seizures he was

subjected to over a two-year span. No. 09 C 3489, 2010 WL 4875580, at *1 (N.D. Ill. Nov. 23,

2010). In discovery, the plaintiff served “very broad discovery requests,” including a request for

“all investigative files from 2004 to 2009 for all civilian abuse complaints against City of Chicago

police officers.” Id. at *2. When the defendants moved to limit the plaintiff’s Monell discovery,

the plaintiff argued that the evidence sought was relevant because his Monell claims “attack the

‘widespread custom and practice of police misconduct and code of silence which has been allowed

to continue despite numerous lawsuits.’” Id. The Wright Court rejected the plaintiff’s broad

reading of his Monell claims, holding: “Wright's claims against the City cannot be as broad as

alleging failure to supervise or discipline police officers in general, because that would be, in

effect, alleging a negligence claim against the City, which is unavailable under Monell . . . Instead,

Wright’s Monell claims must be limited to policies and practices that are the moving force behind

the specific constitutional violations allegedly inflicted on Wright.” Id. at *3.

       Plaintiffs here, like the plaintiff in Wright, are attempting to grow their Monell claims into

general claims regarding the City’s failure to discipline or supervise police officers. However, the

law requires that Monell claims be based on the policies and practices that were the “moving force”

behind the specific constitutional violations alleged by Plaintiffs. The law does not allow vicarious

liability cases. In this case, Plaintiffs allege that the individual defendant officers used various



                                                  19
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 20 of 25 PageID #:6971




tactics in order to secure Plaintiffs’ wrongful prosecutions and convictions, including using

physically and psychologically coercive tactics to obtain false confessions; fabricating witness

statements; concealing exculpatory evidence; and manipulating witnesses to influence their

testimony. See, e.g., Doc. [328] ¶ 98, 177; Solache Doc. [224] ¶ 66. Plaintiffs’ Monell claims are

therefore limited to the policies, procedures, and practices of the City relating to those and the

other actions allegedly taken by the police officers to secure Plaintiffs’ wrongful convictions. They

are not so broad as the City’s failure to discipline officers for any bad conduct.

       The final reasons to reject Plaintiffs’ alleged relevancy basis are (1) the timeframe for the

requested information and (2) the nature of the materials requested.                 Plaintiffs request

communications between the City and the CCSAO about Miedzianowski and Galligan, but do not

explain why communications from 2010 through the present will reveal Rule 404(b) “other acts”

evidence or Monell-related information from an alleged wrongful conviction dating back to a 1998

incident. Communications from over a decade later between two government bodies do not bear

a temporal relationship to the allegations in the Complaint. What is more, Plaintiffs do not explain

why communications between the City and the CCSAO would shed light about Guevara’s other

acts evidence, as opposed to the underlying source material about the alleged Guevara-

Miedzianowski connection, such as documents from investigations into these individuals. These

issues are further addressed below. For these plethora of reasons, CCSAO communications

regarding Miedzianowski and Galligan are irrelevant and thus outside the proper scope of

discovery.

       That leaves only the CCSAO subpoena’s request for communications with the Chicago

Police Department involving Defendants Guevara, Halvorsen, and Mingey from the last ten years.

Plaintiffs assert that the request with respect to Halvorsen, Mingey, and Guevara seeks information



                                                 20
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 21 of 25 PageID #:6972




directly related to Plaintiffs’ Monell claims and Rule 404(b) discovery. Doc. [323] at 12. In

support, Plaintiffs state, “these communications may lead to the discovery of evidence showing

the City was aware that Defendants and their colleagues engaged in misconduct in other cases,

which would help Plaintiffs satisfy the notice element of their Monell claims.” Id.           More

specifically in terms of notice, Plaintiffs state that the communications could reveal the

information shared between the City and the CCSAO during investigations into Guevara’s

criminal activity. Id.   Plaintiffs also surmise that the communications regarding Guevara,

Halvorsen and Mingey “may explain the reasons that various of the Defendants have and have not

asserted their Fifth Amendment right to remain silent in response to questions in these and related

cases.” Id. Finally, Plaintiffs claim that the communications regarding the individual defendant

officers could “show important information about Defendants’ motivation and bias,” such as “the

closeness of the police and the prosecutors and pressure exerted from one entity to another[.]” Id.

at 12-13. Plaintiffs’ reasons for asserting relevance of the CCSAO’s communications about

Halvorsen, Mingey, and Guevara, too, lack merit.

       First, there is a significant temporal problem. The investigation of the Soto murders took

place in 1998. It is unclear how communications starting in 2010 between the City and the CCSAO

could show that the City was on notice in 1998 for misconduct occurring then. Plaintiffs say that

the 2010-present timeframe is appropriate because it covers the period in which Scott Lassar of

Sidley Austin LLP was conducting an internal investigation on behalf of the City into the

allegations of misconduct regarding Guevara, which included allegations regarding the 1998 Soto

homicide investigation. Doc. [339] at 3. Even so, the Court is still at a loss as to how the CCSAO’s

communications with the City would be relevant to this case, and Plaintiffs have not met their

burden in demonstrating the relevancy of such communications. The City’s documents regarding



                                                21
    Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 22 of 25 PageID #:6973




Lassar’s investigation and findings, the non-privileged of which have already been produced, are

the documents relevant to the case, not the CCSAO’s communications to the City from the last ten

years. Doc. [329] at 13. 6 At any rate, the CCSAO’s communications with the City from 2010 to

the present certainly do not have a tendency to make it more likely that the City was on notice of

any 1998 misconduct. The Plaintiffs’ notice reason therefore flops.

        So too, does Plaintiffs’ Fifth Amendment articulation. Plaintiffs hypothesize that the

CCSAO’s communications with the City may reveal the reasons various defendants have or have

not taken the Fifth. Doc. [323] at 12. Yet Plaintiffs provide no explanation for why the CCSAO

and the City would be discussing the officers’ invocation or non-invocation of the Fifth

amendment, nor why those discussions would be relevant to the case. Moreover, in the Court’s

view, the only plausible relevancy basis as to why certain officers would be invoking the Fifth

Amendment would be to test whether the defendant officers truly believe their testimony may self-

incriminate them, see Ruiz-Cortez v. City of Chicago, 931 F.3d 592, 603 (7th Cir. 2019) (“The

only valid reason to invoke the Fifth Amendment is a reasonable fear that truthful answers may

incriminate the witness”), but Plaintiffs have not offered any support for their conjecture that the

communications between the CCSAO and the City of Chicago could contain information about

the officers’ beliefs. Plaintiffs’ Fifth Amendment reason is consequently deficient.

        Plaintiffs’ final supporting basis for the relevance of the CCSAO communications, that

they might portray the closeness between the CCSAO and the City and any pressures exerted

between the entities, suffers from the same temporal problem as Plaintiffs’ notice argument.



6
  For this same reason, Plaintiffs’ speculation that communications relating to Guevara, Halvorsen, and
Mingey “likely include relevant 404(b) evidence with respect to Lassar’s investigations into other cases
involving allegations of abuse or coerced confessions” fails. Doc. [339] at 3. Plaintiffs have received the
non-privileged Lassar investigation documents, yet they point to none of those documents (nor anything
else) to indicate that the CCSAO communications they seek would encompass relevant other-acts evidence.

                                                    22
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 23 of 25 PageID #:6974




Communications between the CCSAO and City, taking place more than ten years after the 1998

Soto investigation, do not make any fact in this case more or less likely. The alleged “closeness”

and “pressure” from 2010 to the present are not relevant to conduct that was purported to have

taken place prior to 1998.

       In conclusion, for the reasons stated above, the Court, having construed Defendants’

motion to quash as a motion for a protective order, grants the motion with respect to the CCSAO

subpoena because the subpoena calls for irrelevant information, outside of the scope of Rule

26(b)(1).

               2.     The FBI and USAO Subpoenas

       The FBI and USAO subpoenas contain identical document requests and can be dispensed

with together and quickly for the reasons discussed above. The riders of the FBI and USAO

subpoenas both call for:

               All Documents relating to any investigations or inquiries conducted
               by the Federal Bureau of Investigation or the United States
               Attorney’s Office for the Northern District of Illinois into former
               Chicago police officer Joseph Miedzianowski, including but not
               limited to investigative notes, investigative reports, notes and
               records of witness interviews, and FBI forms FD-209, FD- 302, FD-
               472, FD-473, and FD-888 prepared as part of the investigation. This
               request seeks all Documents in your possession, custody, or control,
               including within the Federal Bureau of Investigation and the United
               States Attorney’s Office for the Northern District of Illinois.

Doc. [320-1] at 11, 16 (emphasis added).       Because the Court has already determined that

information on Miedzianowski is irrelevant and therefore outside the scope of discovery permitted

by Rule 26(b)(1), the Court has no trouble in granting Defendants’ (construed) protective order

with respect to the FBI and USAO subpoenas.




                                               23
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 24 of 25 PageID #:6975




               3.      The DOJ Subpoena

       Plaintiffs’ final nonparty subpoena is to the DOJ and requests documents relating to the

investigation of the Chicago Police Department undertaken by the DOJ in the years 2015 to 2017

in order to ascertain whether the Chicago Police Department was engaging in a pattern or practice

of unlawful conduct. Doc. [320-1] at 21-22. Plaintiffs frame the DOJ subpoena as a request for

complaint register (“CR files”) and emphasize that the Court has already found such files to be

relevant to Plaintiffs’ Monell claims. Doc. [323] at 11-12. While it is true that the Court did

previously order the City to produce all Area Five homicide CR files, that production was limited

to the years 1995 through 1998. Doc. [224] at 24. In stark contrast, the DOJ subpoena calls for

CR files and data collected from an investigation that took place from 2015 to 2017. Doc. [320]

at 14. Importantly, in the 2015-2017 investigation, the DOJ reviewed Chicago Police Department

data from the time period of January 2011 to March 2016. Id. Chicago Police Department data

and CR files from more than ten years after the Soto investigation in 1998 have no bearing on this

case. Plaintiffs must demonstrate that the failure to train and supervise the officers prior to 1998

was the motivating factor that led to the Plaintiff’s alleged constitution violations. Recent data of

alleged CPD misconduct is not relevant to the Monell claims as alleged in the Complaint. Thus,

the DOJ subpoena, like the CCSAO, FBI, and USAO subpoenas, improperly calls for irrelevant

information. The Court, having construed Defendants’ motion to quash as a motion for a

protective order, grants the motion with respect to the DOJ subpoena.

                                            Conclusion

        For the reasons discussed above, the Court construes Defendants’ motion to quash

[DeLeon-Reyes 320; Solache 215] as a motion for protective order, and grants the motion.




                                                 24
 Case: 1:18-cv-01028 Document #: 350 Filed: 06/08/20 Page 25 of 25 PageID #:6976




Plaintiffs shall not serve any of the four nonparty subpoenas discussed in this Memorandum

Opinion and Order.


SO ORDERED.


Dated: June 8, 2020                                    ______________________
                                                       Sunil R. Harjani
                                                       United States Magistrate Judge




                                            25
